  Case 17-37570         Doc 30     Filed 01/25/19 Entered 01/25/19 12:23:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-37570
         JULIANNA CINTRON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/20/2017.

         2) The plan was confirmed on 02/15/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/20/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-37570        Doc 30        Filed 01/25/19 Entered 01/25/19 12:23:14                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $1,750.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                       $1,750.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $1,167.90
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                           $84.50
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $1,252.40

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
BMW FINANCIAL SERVICES            Unsecured      1,538.00     10,845.98        10,845.98            0.00       0.00
BMW FINANCIAL SERVICES            Secured        8,500.00     12,018.84              0.00           0.00       0.00
CAPITAL ONE BANK - CABELA CLUB    Unsecured         529.26        529.26           529.26           0.00       0.00
CHASE CARD MEMBER SERVICE         Unsecured         356.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      3,952.80       2,156.40         2,156.40           0.00       0.00
Comenity Bank                     Unsecured           0.00           NA               NA            0.00       0.00
COOK BROTHERS                     Secured        1,000.00            NA          1,791.40        497.60        0.00
GLHEC & AFF                       Unsecured     11,764.68     14,465.66        14,465.66            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         546.34        759.57           759.57           0.00       0.00
KAY JEWELERS                      Unsecured           0.00           NA               NA            0.00       0.00
KEYNOTE CONSULTING                Unsecured         375.00        375.00           375.00           0.00       0.00
LINEBARGER GOGGAN BLAIR & SAM     Unsecured      1,329.80            NA               NA            0.00       0.00
LVNV FUNDING                      Unsecured         457.76        646.69           646.69           0.00       0.00
MIDLAND FUNDING                   Unsecured         395.21        395.21           395.21           0.00       0.00
MIDLAND FUNDING                   Unsecured            NA       3,299.89         3,299.89           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         182.01        445.54           445.54           0.00       0.00
PRA Receivables Management        Unsecured      2,946.93       2,926.93         2,926.93           0.00       0.00
SALVADOR GARCIA                   Unsecured           1.00           NA               NA            0.00       0.00
Seas & Associates, LLC            Unsecured         131.46           NA               NA            0.00       0.00
SMART PAY                         Unsecured         600.00           NA               NA            0.00       0.00
SOCIAL SECURITY ADMIN             Unsecured     22,633.93            NA               NA            0.00       0.00
SPRINGLEAF FINANCIAL SERVICES     Unsecured      4,358.74            NA               NA            0.00       0.00
SPRINT NEXTEL                     Unsecured         904.65           NA               NA            0.00       0.00
TARGET CREDIT CARD                Unsecured         894.67           NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         175.61           NA               NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured            NA     22,503.73        22,503.73            0.00       0.00
WORLDS FOREMOST BANK              Unsecured         529.00           NA               NA            0.00       0.00
WORLDS FOREMOST BANK              Unsecured         529.26           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-37570         Doc 30      Filed 01/25/19 Entered 01/25/19 12:23:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $1,791.40            $497.60              $0.00
 TOTAL SECURED:                                           $1,791.40            $497.60              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $59,349.86                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,252.40
         Disbursements to Creditors                               $497.60

TOTAL DISBURSEMENTS :                                                                        $1,750.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
